Exhibit 10.1

Grant Life Sciences, Inc.

5511 CAPITAL CENTER DRIVE

RALEIGH, NC 27606

April 1, 2005

Mr. Don Rutherford
21775 Tahoe Lane
Lake Forest, CA 92630

Dear Don:

Please allow this letter to serve as the entire agreement between Grant Life
Sciences, Inc. (the “Company”) and you, Don Rutherford (the “Employee”) with
respect to certain aspects of your employment with the Company. The Company
acknowledges and agrees that the Employee is and will remain a partner of, and
has and will retain an interest in, Tatum CFO Partners, LLP (“Tatum”), which
will benefit the Company in that the Employee will have access to certain Tatum
resources.

Beginning Date

The Employee will work for the Company beginning on April 1, 2005.

Compensation

Salary: $125,000 annually (“Salary”) which shall be compensation for
approximately 50% of Employee’s time. Employee’s Salary may be increased from
time to time, by the Company.

Cash Bonus: $tbd.

Equity: 750,000 shares: Options at $0.40 per share vesting 1/3 immediately and
2/3 monthly over 2 years

Other Compensation Provisions:

During the course of the Employee’s engagement hereunder, the Employee will
remain a partner of Tatum. As a partner of Tatum, Employee will share with Tatum
a portion of his or her economic interest in any stock options or equity bonus
that the Company may grant the Employee and may also share with Tatum a portion
of any cash bonus and severance the Company may pay the Employee, to the extent
specified in that certain Part-Time Engagement Resources Agreement between the
Company and Tatum (the “Resources Agreement”). The Company acknowledges and
consents to such arrangement.

Benefits

The Employee will be eligible for any Company employment retirement and/or
401(k) plan and for vacation and holidays consistent with the Company’s policy
as it applies to senior management, and the Employee will be exempt from any
delay periods required for eligibility.

In lieu of the Employee participating in the Company-sponsored employee medical
insurance benefit, the Employee will remain on his or her current medical plan.
The Company will reimburse the Employee for amounts paid by the Employee for
such medical insurance for him/herself and (where applicable) his/her family of
up to $800 per month upon presentation of reasonable documentation of premiums
paid by the Employee. In accordance with the U.S. federal tax law, such amount
will not be considered reportable W-2 income, but instead non-taxable benefits
expense.

The Employee must receive written evidence that the Company maintains directors’
and officers’ insurance to cover in an amount reasonably acceptable to the
Employee at no additional cost to the Employee, and the Company will maintain
such insurance at all times while this agreement remains in effect.

Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Tatum Partner.

The Company agrees to indemnify the Employee to the full extent permitted by law
for any losses, costs, damages, and expenses, including reasonable attorneys’
fees, as they are incurred, in connection with any cause of action, suit, or
other proceeding arising in connection with the Employee’s employment with the
Company.

Termination

The Company may terminate the Employee’s employment for any reason upon at least
30 days’ prior written notice to the Employee, such termination to be effective
on the date specified in the notice, provided that such date is no earlier than
30 days from the date of delivery of the notice. Likewise, the Employee may
terminate his or her employment for any reason upon at least 30 days’ prior
written notice to the Company, such termination to be effective on the date
30 days following the date of the notice. The Employee will continue to render
services and to be paid during such 30-day period, regardless of who gives such
notice. The Employee may terminate this agreement immediately if the Company has
not remained current in its obligations under this letter or the Part-Time
Engagement Resources Agreement between the Company and Tatum or if the Company
engages in or asks the Employee to engage in or to ignore any illegal or
unethical conduct.

This agreement will terminate immediately upon the death or disability of the
Employee. For purposes of this agreement, disability will be as defined by the
applicable policy of disability insurance or, in the absence of such insurance,
by the Company’s Board of Directors acting in good faith.

The Employee’s salary will be prorated for the final pay period based on the
number of days in the final pay period up to the effective date of termination
or expiration.

Severance Payment

If the termination of this agreement is within 90 days of the Beginning Date,
the Employee will be entitled to receive a Severance Payment (as defined below)
equal to one month’s salary. After 90 days of employment, the Employee will be
entitled to receive a Severance Payment equal to two months’ salary. For each
additional period of six months’ employment, the Employee will receive an
additional month’s salary as Severance Payment, provided that the Severance
Payment will be limited to a maximum of six months’ salary. If this agreement is
terminated by the Company without cause or the required notice, or by the
Employee for cause, the Employee will be entitled to receive the termination
payments noted in this paragraph, plus one additional month’s compensation for
early termination, plus all cash bonuses, equity, and other compensation covered
by this agreement will vest immediately and become payable at the date of
termination.

Miscellaneous

This agreement contains the entire agreement between the parties with respect to
the matters contained herein, superseding any prior oral or written statements
or agreements.

The provisions in this agreement concerning the payment of salary and bonuses
and severance will survive any termination or expiration of this agreement.

The terms of this agreement are severable and may not be amended except in a
writing signed by the parties. If any portion of this agreement is found to be
unenforceable, the rest of this agreement will be enforceable except to the
extent that the severed provision deprives either party of a substantial portion
of its bargain.

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of California, without giving effect to
conflicts-of-laws principles.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.

Sincerely yours,

     
Grant Life Sciences, Inc.
By: /s/ Stan Yakatan
Signature
Name: Stan Yakatan
 




 
    Title: Chairman Chief Executive Officer and

 
   
President
 

 
    Acknowledged and agreed by:

 
   
 
  EMPLOYEE:
 
  /s/ Don Rutherford
(Signature)
Donald W Rutherford
Date: April 6, 2005
 
   

